DAVIDSON, Judge.
Appellant was convicted under an information charging him with unlawfully carrying on and about his person a pistol.' The record does not contain a complaint. The complaint is a prerequisite to an information. The statute provides: “An information shall not be presented by the District or County Attorney, until oath has been made by some credible person charging a defendant with the offense. The oath shall be reduced to writing and filed with the information.” Code Crim. Proc., 1895, Art. 467. In the language of Judge Sherwood (Supreme Court of Missouri): “The information must *426be bottomed on a complaint.” As tbe case is thus submitted, the record is a correct transcript of the papers and proceedings in the court below. The judgment is reversed, and the prosecution ordered dismissed.

Reversed and Dismissed.